                    Case 5:19-cr-00075-EJD Document 49 Filed 11/16/20 Page 1 of 1




                                        UNITED STATES DISTRICT COURT

                                      NORTHERN DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES

Date: November 16, 2020                Time: 1:18-1:27 pm                  Judge: Edward J. Davila
                                       Total Time: 9 Mins.
Case No.: 19-cr-00075-EJD- Case Name: UNITED STATES v. Collin Howard(P)(NC)
1

Attorney for Plaintiff: Cynthia Stier

Attorney for Defendant: Severa Keith


 Deputy Clerk: Adriana M. Kratzmann                         Court Reporter: Irene Rodriguez

 Interpreter: N/A                                           Probation Officer: N/A


                                     PROCEEDINGS – STATUS CONFERENCE
                                    Via Zoom Webinar Remotely Due to COVID19

Defendant is present, out of custody and consents to the proceeding being held via Zoom remotely.
Defense Counsel updated the Court as to the status of the defendant. Counsel requested a further status
conference. The Court granted the request and set a further status conference for 2/1/2021 at 1:30 p.m.

CASE CONTINUED TO: February 1, 2021 1:30 P.M. for Further Status Conference.




                                                                                              Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                  Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                     Original: Efiled
    I: Interpreter
                                                                                                                CC:
